 


109 HR 2681 IH: Affordable Housing Tax Credit Enhancement Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2681 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Jefferson (for himself, Mr. English of Pennsylvania, Mr. Rangel, Mrs. Johnson of Connecticut, Mr. Cardin, Mr. Foley, Mr. McDermott, Mr. Lewis of Georgia, Mr. Becerra, Mrs. Jones of Ohio, Mr. Larson of Connecticut, Mr. Abercrombie, Ms. Carson, Mrs. Christensen, Mr. Clay, Mr. Cleaver, Mr. Conyers, Mr. Crowley, Mr. Cummings, Mr. Davis of Alabama, Mr. Davis of Illinois, Mr. Fattah, Mr. Frank of Massachusetts, Mr. Grijalva, Mr. Gutierrez, Mr. Hastings of Florida, Mr. Hinojosa, Ms. Jackson-Lee of Texas, Ms. Eddie Bernice Johnson of Texas, Ms. Kilpatrick of Michigan, Mrs. Maloney, Mr. Meeks of New York, Mr. Menendez, Ms. Millender-McDonald, Mr. Miller of North Carolina, Mr. George Miller of California, Mr. Moore of Kansas, Ms. Moore of Wisconsin, Mr. Owens, Mr. Pallone, Mr. Payne, Mr. Price of North Carolina, Mr. Ross, Mr. Rush, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Serrano, Mr. Thompson of Mississippi, Ms. Wasserman Schultz, Ms. Waters, Ms. Watson, Mr. Wynn, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to rename the low-income housing credit the affordable housing credit and to increase the per capita amount allowed in the determination of the State housing credit ceiling. 
 

1.Short titleThis Act may be cited as the Affordable Housing Tax Credit Enhancement Act of 2005. 
2.Increase in per capita amount allowed in the determination of the State housing credit ceiling; credit renamed affordable housing credit 
(a)In generalSubclause (I) of section 42(h)(3)(C)(ii) of the Internal Revenue Code of 1986 (relating to state housing credit ceiling) is amended by striking $1.75 ($1.50 for 2001) and inserting $3.70. 
(b)Conforming amendment to inflation adjustmentSubparagraph (H) of section 42(h)(3) of such Code (relating to cost-of-living adjustment) is amended— 
(1)in clause (i)— 
(A)by striking 2002 and inserting 2006, 
(B)by striking $1.75 and inserting $3.70, and 
(C)by striking calendar year 2001 and inserting calendar year 2005, and 
(2)in subclause (II) of clause (ii) by striking $1.75 and inserting $3.70. 
(c)Credit renamed affordable housing credit 
(1)The following provisions of such Code are each amended by striking low-income housing credit and inserting affordable housing credit: 
(A)Section 38(b)(5). 
(B)Section 42(a). 
(C)Subsections (a)(7) and (d)(5) of section 772. 
(2)The heading for section 42 of such Code is amended to read as follows: 
 
42.Affordable housing credit. 
(3)The item relating to section 42 in the table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended to read as follows: 
 
 
Sec. 42. Affordable housing credit . 
(4)The headings for paragraphs (3)(D) and (6)(B) of section 469(i) of such Code are both amended by striking low-income housing credit and inserting affordable housing credit. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005.  
 
